Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 01/11/21, with respect to Non-Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Status
3.	Claims 1-12, 14, 21, 23-28 are pending in the application. Claims 13, 15-20, 22 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conn (US 7,566,960) in view of Barabi et al. (US 2015/0309114). (“Barabi”).
6.	Regarding claim 26, Conn teaches A system [Figures 1-4, 13-14, 18-19, 24, a system is shown]  comprising: a packaged integrated circuit in contact with a contactor [Figures 1-4, 13-14, 18-19, 24, a IC in contact with a contactor 1018 is shown]; and the packaged integrated circuit in electrical contact with a first signal pin and a ground pin, (each pin being moveable and under the tension of a spring) [Figures 1-4, 13-14, 18-19, 24, a first signal pin 1045 (1053) and a first ground pin 1044 (1047) is shown]; wherein the contactor has a first surface, a second surface, a first hole, a second hole parallel to the first hole, and a third hole parallel to the first hole [Figures 1-4, 13-14, 18-19, 24, the contactor 1018 has a first surface 1024, a second surface 1024, a first hole, a second hole, and a third hole]; wherein the first signal pin is held in the first hole of the contactor, extends to at least the second surface of the contactor, and extends to at least the first surface of the TI-78376-10-Application No. 15/873,815Amendment dated January 11, 2021Reply to Office Action of July 20, 2020contactor [Figure 1-4, 13-14, 18-19, 24, the first signal pin 1045 (1053) is held in the first hole, as shown]; and wherein the ground pin is held in the third hole of the contactor, extends to at least the second surface of the contactor, and extends to at least the first surface of the contactor [Figures 1-4, 13-14, 18-19, 24, the ground pin 1044 (1047) is shown].
Conn does not explicitly teach each pin being moveable and under the tension of a spring. 
However, Barabi teaches each pin being moveable and under the tension of a spring [Figure 21, a spring loaded pin is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Conn with Barabi. Doing so would allow Conn to comprise a spring loaded pin which would help with movement and contact.
Claim Objections
7.	Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claim 28 is objected as it further limits claim 27.
Allowable Subject Matter
10.	Claims 1-12, 14, 21, 23-25 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
12.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a second ground pin held in the second hole of the contactor, extending to at least the second surface of the contactor, and extending toward, but not to, at least the first surface of the contactor” in combination with other limitations of the claim.
13.	Claims 2-9, 11-12 are also allowed as they further limit claim 1.
14.	Regarding claim 10, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a metal block extending to the second surface of the contactor and extending within the first surface of the contactor, the metal block having a hole aligned with the second hole of the contactor, and a side parallel to the first hole of the contactor” in combination with other limitations of the claim.
15.	Regarding claim 14, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a metal plane having a first hole aligned with the first hole of the contactor; a metal block, the metal block extending to the second surface of the contactor, extending TI-78376-6-Application No. 15/873,815 Amendment dated January 11, 2021 Reply to Office Action of July 20, 2020 within the first surface of the contactor, having a side parallel to the first hole of the contactor, having a hole aligned with the second hole of the contactor, and wherein the metal block is in electrical contact with the metal plane; a first metal wall parallel to the third surface, 
16.	Regarding claim 21, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the second ground pin is held in the second hole of the contactor, extends to at least the second surface of the contactor, and extends toward, but not to, at least the first surface of the contactor” in combination with other limitations of the claim.
17.	Claims 24-25 are also allowed as they further limit claim 21.
18.	Regarding claim 23, the prior art of record taken alone or in combination fails to teach or suggest the limitation of wherein the contactor comprises a metal block, the metal block extending to the second surface of the contactor and extending within the first surface of the contactor, the metal block having a hole aligned with the second hole of the contactor, and wherein the contactor includes a side parallel to the first hole of the contactor” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868